Citation Nr: 0814800	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  06-00 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether there was clear and unmistakable error in an April 
15, 2002 rating decision which assigned an effective date of 
July 27, 1998 for a grant of service connection for a 
dysthymic disorder.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1981 to October 
1984.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).


FINDING OF FACT

The effective date assigned for the grant of service 
connection for a dysthymic disorder in an unappealed April 
2002 rating decision was consistent with VA law and 
regulations then in effect.


CONCLUSION OF LAW

The April 2002 rating decision that assigned an effective 
date of July 27, 1998 for a grant of service connection for a 
dysthymic disorder did not contain clear and unmistakable 
error (CUE).  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.105(a) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a matter of law, the Veterans Claims Assistance Act of 
2000 is not applicable to CUE claims.  See Livesay v. 
Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also 
Parker v. Principi, 15 Vet. App. 407, 412 (2002) (regarding 
CUE claim as to a prior final RO decision).  Neither the 
veteran nor his representative has argued otherwise.

The veteran claims that the April 15, 2002 rating decision 
contained CUE because the RO failed to grant an effective 
date for service connection for a dysthymic disorder of 
October 5, 1984, the date of her discharge from active duty 
service.  This decision was not appealed in a timely manner, 
and thus the decision is final.  38 U.S.C.A. § 7105; 38 
C.F.R. § 3.104(a) (2007).

RO decisions that are final and binding are accepted as 
correct in the absence of CUE.  38 C.F.R. § 3.105(a).  The 
question of whether CUE is present in a prior determination 
is analyzed under a three-pronged test.  First, it must be 
determined whether either the correct facts, as they were 
known at the time, were not before the adjudicator, that is, 
more than a simple disagreement as to how the facts were 
weighed and evaluated; or that the statutory or regulatory 
provisions existing at that time were incorrectly applied.  
Second, the error must be undebatable and of the sort which, 
had it not been made, would have manifestly changed the 
outcome.  Third, a determination that there was CUE must be 
based on the record and the law that existed at the time of 
the prior adjudication in question.  See Damrel v. Brown, 6 
Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992) (en banc)).

CUE is a very specific and rare kind of error.  CUE is the 
kind of error to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  
CUE is an administrative failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 
370, 372 (1992).  The mere misinterpretation of facts or 
failure to fulfill the duty to assist does not constitute 
CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); 
Crippen v. Brown, 9 Vet. App. 412, 424 (1996); see also 
Damrel, 6 Vet. App. at 245 (holding that a valid CUE claim 
requires that the veteran assert more than a disagreement as 
to how the facts were weighed or evaluated).

The veteran asserts that the RO erroneously failed to grant 
an effective date of October 5, 1984 for a grant of service 
connection for a dysthymic disorder.  At the time of the 
April 2002 rating decision, the effective date of an award of 
direct service connection was the day following separation 
from active service or date entitlement arose if a claim was 
received within 1 year after separation from service; 
otherwise, the effective date of an award of direct service 
connection was either the date of receipt of the claim, or 
date entitlement arose, whichever was later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(b)(2)(i) (2002).  A "claim" was 
defined in the VA regulations as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2002).  An informal claim was 
"[a]ny communication or action indicating an intent to apply 
for one or more benefits."  38 C.F.R. § 3.155(a) (2002).

At the time of the April 2002 rating decision, the private 
medical evidence of record showed that a psychiatric disorder 
was diagnosed as early as September 11, 1987.  The veteran's 
original claim for service connection for a psychiatric 
disorder was received by the RO on July 27, 1998.  As stated 
above, the general rule regarding effective dates of awards 
of service connection is that the effective date of the award 
of service connection is the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(b)(2).  Accordingly, the date of 
receipt of the veteran's claim for service connection for a 
psychiatric disorder, July 27, 1998, was the appropriate 
effective date for service connection under the provisions of 
38 U.S.C.A. § 5110.  See also 38 C.F.R. § 3.400(b)(2).

In a statement received by the RO on November 6, 1987, the 
veteran wrote "Checked self into psychiatric ward of Lincoln 
VAMC Oct. 9, 1987 because of severe depression and suicidal 
tend[e]ncy."  This statement does not qualify as a claim for 
service connection for a psychiatric disorder, because it 
contained no language whatsoever that indicated that the 
veteran desired a determination of entitlement to a benefit, 
believed she was entitled to a benefit, or intended to apply 
for a benefit.  See 38 C.F.R. § 3.1(p); 38 C.F.R. § 3.155(a).  
The November 1987 statement simply informed VA of her 
treatment for a psychiatric disorder in October 1987.  This 
is further substantiated by the reason the statement was 
submitted.  At the time, the RO had requested a VA 
examination to determine the current severity of her 
service-connected kidney disorder.  The veteran failed to 
report for the scheduled examination.  The evidence of record 
clearly shows that the November 1987 statement was submitted 
specifically to explain the reason for the veteran's failure 
to report for the scheduled examination.  Accordingly, at the 
time of the April 2002 rating decision, there is no evidence 
that the veteran had ever filed a formal or informal claim 
for service connection for a psychiatric disorder prior to 
July 27, 1998.  Accordingly, the April 2002 rating decision 
does not contain CUE, because there is no evidence of any 
kind of an "undebatable" error "to which reasonable minds 
could not differ."  See Damrel, 6 Vet. App. at 245; Fugo v. 
Brown, 6 Vet. App. at 43-44.


ORDER

The April 15, 2002 rating decision, which assigned an 
effective date of July 27, 1998 for a grant of service 
connection for a dysthymic disorder was not CUE; accordingly, 
the appeal is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


